Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated January 31, 2008 To The Prospectus Dated April 30, 2007 ING PrimElite For Variable Annuity Contract Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account EQ This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. Please note the following investment portfolio changes, which are underlined in the following excerpt of Appendix B  The Investment Portfolios (with the list of available investment portfolios toward the front of the prospectus changed accordingly). Fund Name and Investment Adviser/Subadviser Investment Objective ING Investors Trust 7337 E. Doubletree Ranch Road, Scottsdale, AZ 85258 ING Mid Cap Growth Portfolio Seeks long-term growth of capital. ( formerly , ING FMR SM Mid Cap Growth Portfolio) (Class S) Investment Adviser: Directed Services, Inc. Investment Subadviser: ING Investment Management Co. ( formerly , Fidelity Management & Research Co.) 147705 - PrimElite 1-31-2008
